Citation Nr: 1527476	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Propriety of the reduction in evaluation from 40 percent to 30 percent for service-connected right knee disability, effective October 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and MS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran later appeared before the undersigned Veterans Law Judge in April 2015 and delivered sworn testimony via video conference hearing in White River Junction, Vermont.  A transcript of that hearing is of record.


FINDINGS OF FACT

An examination was not undertaken or used for the purposes of reducing the evaluation assigned for the Veteran's service-connected right knee disability.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected right knee disability was not proper, and the 40 percent disability evaluation is restored, effective October 1, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to restore the Veteran's right knee disability rating, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

A May 1984 RO decision granted the Veteran service connection for right knee arthritis disability and assigned noncompensable rating under the provisions of Diagnostic Codes 5010-5003.  The May 1984 RO decision observed that the Veteran's right knee condition (as noted in a May 1982 Physical Evaluation Board) had existed prior to service with aggravation in service.  As the evaluation at the time of Veteran's discharge was 10 percent and the existing prior to service factor was 10 percent, a noncompensable evaluation was assigned in accordance with the provisions of 38 C.F.R. § 3.322.

A September 2004 RO decision increased the rating for the Veteran's right knee disability to 10 percent disabling under the provisions of Diagnostic Code 5260.  A February 2007 RO decision granted service connection for right knee laxity and assigned a 10 percent rating under the provisions of Diagnostic Code 5257 and continued the 10 percent rating for right knee motion under Diagnostic Code 5260.

A March 2010 RO decision granted a separate evaluation for right knee limited extension and assigned a 20 percent rating under the provisions of Diagnostic Code 5261.  The 10 percent ratings under Diagnostic Codes 5260 and 5257 were continued.  The actions taken in the March 2010 rating decision resulted in an overall rating of 40 percent for the Veteran's right knee disability, effective September 2, 2009.

A March 2014 rating decision proposed a rating reduction for the Veteran's right knee disability from 40 percent disabling to 30 percent based on the following:

Service connection for post traumatic arthritis of the right knee was initially established on an aggravated basis pursuant a rating decision dated May 2 1984.  A noncompensable evaluation was assigned at that time as it was determined that your current level of disability and pre existing level of disability both warranted a 10 percent evaluation.  Subsequent rating decisions since had failed to take into account your preexisting level of disability at 10 percent when higher evaluations were assigned.  Your current evaluation of 40 percent for the right knee does not factor your pre existing 10 percent level of impairment prior to aggravation.  If final action is taken your combined evaluation for purposes of compensation will be reduced from 40 percent to 30 percent.

An August 2014 rating decision reduced the rating for the Veteran's service-connected right knee disability from 40 percent to 30 percent, effective October 1, 2014.

In rating reduction cases dealing with ratings in effect for 5 years or more, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 40 percent right knee disability rating had not been in effect more than five years before the reduction took effect.  The various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings do not apply.

There are also, however, several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

Analysis

In reducing the Veteran's right knee disability rating in the August 2014 rating decision, the RO did not rely on the findings from any examination, and instead approached the reduction as a simple case of administrative clear and unmistakable error (CUE) stemming from the failure of prior VA decisions to factor the Veteran's preexisting 10 percent level of impairment under 38 C.F.R. § 3.322 that was found in the May 1984 RO decision that initially granted service connection for right knee disability.

As for CUE, the Board here observes that the Court has emphasized the following:

" '[I]f it is not absolutely clear that a different result would have ensued,' based upon the facts and law that were understood at the time of the decision, then any error that may have occurred in a final Board or RO decision is not clear and unmistakable."

Evans, at 185-86 (quoting Fugo, 6 Vet.App. at 44).

While the Veteran was determined in May 1984 to have a pre-existing 10 percent level of disability for his right knee disability, and a 10 percent level of disability must be deducted from his right knee rating, without a VA examination and consideration of the applicable law and regulations in this case (Brown v. Brown, 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13) it is not absolutely clear that the outcome of the decision will be manifestly different.  In other words, even if the RO correctly deducts a 10 percent level of disability from the Veteran's right knee's disability rating, the rating may still remain as 40 percent because the level of disability was never confirmed by additional examination.  Thus, even if the premise of the error is accepted in this case, it is not absolutely clear to the Board that a different result will ensue, and the error complained of cannot be clear and unmistakable error.

Based on the foregoing, the Board finds that the reduction in the evaluation for service-connected right knee disability was improper, and the 40 percent disability evaluation is restored, effective October 1, 2014.


ORDER

The 40 percent disability evaluation for the Veteran's service-connected right knee disability is restored, effective October 1, 2014, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


